Pee Cueiam.
- The defendant was convicted for robbery in the Hudson Quarter Sessions, and sentenced for ten to fifteen years’ imprisonment.- The two points presented are that the verdict is against the weight of evidence, and that there was error in the charge.
At the invitation of one Bernswerg, two silk dealers of Paterson came to Hudson county to purchase-silk. On the way to the place of purchase a stranger was taken into the automobile.- Upon their arrival at an isolated alley two men sprang from the bushes, one with a revolver, and the other with an iron bar, and-those two were joined by the stranger. They, took from the silk dealer some $600 and a diamond-ring. Bernswerg recognized one of the men as Montagna, the defendant. Bernswerg was indicted with Montagna, but a severance was granted and Montagna was tried alone.
Our examination of the record satisfies us that there was no harmful error in the charge of the court, and that the verdict is amply supported by the testimony.
The conviction will therefore be affirmed.